DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sijstertmans et al., US 2015/0301761 A1.
As to claim 1, Sijstertmans discloses a hardware-based memory region protection mechanism (Abstract, Figs. 2, 4, 5), comprising:
a memory configured to maintain certain data associated with an electronic device, wherein the memory is partitioned into a plurality of memory regions including a secure region and a non-secure region (Fig. 2 at 210; [0009]); and
a memory manager (Fig. 2, 204 and 206) configured to
partition the memory into said plurality of memory regions ([0044]);
accept an access request from a source for read or write access (Fig. 4 at 402, Fig. 5 at 502) to one region of the plurality of memory regions with a source type from the source and identify the memory region to be accessed for a read or write operation ([0058] request includes location, and read protected indicator which indicates if the data will be protected, and thus indicates if the requester is of a type that can be trusted); and
determine whether to grant or deny read or write access to the memory region by the source based on the source type of the source requesting access and the memory region to be accessed (Fig. 4 at 408, 410; Fig. 5 at 504, 506; [0046] MMU stores read and write permissions on component access basis, [0047] data store includes protection information associated with locations in the memory; [0053]-[0054] MMU controls access to regions of memory that may be read and/or write protected; [0063]-[0064] determines if request is to protected region, and if requester can be trusted with protected data).
As to claims 17 and 30, Sijstertmans discloses the method and protection mechanism with storage and memory managing means substantially as described above with regard to claim 1; the method and means are as described and cited with regard to the functions recited for the mechanism of claim 1.
As to claim 2, Sijstertmans discloses data includes one or more of status, information, and software related to one of operations, security and intellectual property of the device ([0032] may be used with any content or data type, and [0049]-[0050] where processing of such decrypted content clearly includes at least status and information related to operations and security).
As to claims 3 and 17, Sijstertmans discloses the source generates and transmits the access request to the memory region, is categorized into a source type which is transmitted with the request ([0058] read protected indicator indicates if a trusted source).
As to claims 4 and 18, Sijstertmans discloses a trusted source ([0058]) to securely access secure (Fig. 4 408 YES to 410 YES to 412) and non-secure region (Fig. 4 408 NO to 412), and untrusted source blocked from the secure region (Fig. 4, 408 YES to 410 NO to 426).
As to claims 5 and 19, Sijstertmans discloses an untrusted source only allowed to access the non-secure region (Fig. 4).
As to claims 6 and 20, Sijstertmans discloses the secure region accessible only by the trusted source, while the untrusted source is blocked therefrom (Fig. 4).
As to claims 7 and 21, Sijstertmans discloses the non-secure region accessible by either the trusted or untrusted source (Fig. 4).
As to claims 8 and 24, Sijstertmans discloses the source assigned one or more bits to identify the source type ([0058], read protect indicator).
As to claims 9 and 25, Sijstertmans discloses the source bits maintained within a hardware component associated with the source, unmodifiable by software ([0046] MMU stores read and write permissions on component access basis, [0058] read protect indicator received by MMU, such an MMU is not modifiable by software to the extent recited – [0040] noting that MMU works with the processor 204, indicated as containing registers inaccessible to other processes).
As to claim 10, Sijstertmans discloses the request includes one or more of type of request, memory region, region, and bits representing type of source (Fig. 4 or 5, type read or write; Fig. 6 608 region, or see [0053] indicates region with three extra address bits; [0058] source type by read protect indicator).
As to claims 11 and 27, Sijstertmans discloses the memory manager programmable and configured to dynamically demarcate regions based on current access need of the device by the source at runtime ([0043], MMU dynamically allocated regions).
As to claims 12 and 28, Sijstertmans discloses the memory manager to dynamically remap or adjust sizes of the secure and non-secure region by expanding or shrinking at certain granularity and blocking certain regions ([0043], dynamically allocates regions, certain granularity an inherent characteristic, where secure regions are blocked from untrusted sources).
As to claims 13 and 29, Sijstertmans discloses memory manager configured to remap the regions by accessing and changing values in control registers utilized to mark size or demarcation of the regions ([0043], such registers inherent since the MMU must store such data – [0040] noting that MMU works with the processor 204, indicated as containing registers).
As to claims 14 and 26, Sijstertmans discloses memory manager configured to identify the type of source by decoding bits with the request ([0058], where read protected indicator must be decoded as recited, which indicates a trusted source).
As to claims 15 and 22, Sijstertmans discloses the memory manager is configured to grant access if the source is trusted and/or the region is non-secure (Fig. 4).
As to claims 16 and 23, Sijstertmans discloses the memory manager is configured to deny access if the source is untrusted and attempting to access a secure region (Fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No.:
2020/0301590	Designates protected memory regions [0026].
2014/0317372	Memory with secure and unsecure regions (Abstract).
2007/0267504	Memory with secure and unsecure regions (105-b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        December 17, 2021